Judgment, Supreme Court, New York County (Michael Corriero, J.), rendered June 11, 1991, convicting defendant, after a jury trial of three counts of criminal sale of a controlled substance in the third degree, and sentencing him as a second felony offender to concurrent terms of from 5 to 10 years, unanimously affirmed.
*129Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference, the People’s evidence clearly established defendant’s guilt beyond a reasonable doubt (People v Contes, 60 NY2d 620, 621).
Jurors may reasonably infer conclusions that are logically compelling and flow naturally from consistent proven facts (People v Cleague, 22 NY2d 363). In addition, credibility is properly determined by the trier of facts (People v Malizia, 62 NY2d 755, 757, cert denied 496 US 932). It is the function of the jury to sift through the conflicting evidence, direct or circumstantial, and to determine whether the defendant’s guilt has been proven beyond a reasonable doubt (People v Kennedy, 47 NY2d 196, 205). It was within the jury’s province to credit the testimony of the witnesses, including the testimony of a 20-year veteran narcotics officer who, from a rooftop and with the aid of binoculars, saw defendant twice exchange glassine envelopes for money and ultimately transfer the paper bag which contained additional glassine envelopes to a co-defendant who continued to sell them. Concur— Carro, J. P., Ellerin, Wallach, Kupferman and Ross, JJ.